Citation Nr: 0700534	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a hearing loss 
disability.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from August 1959 to 
April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In December 2005, the veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  A hearing loss disability was first manifested many years 
after service and has not been medically related to the 
veteran's service. 

2.  Tinnitus was first manifested many years after service 
and has not been medically related to the veteran's service. 


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated 
in the veteran's active duty service; nor may one be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  This notice was 
sent to the veteran before the February 2005 decision on his 
claim.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the timing of the notice did not affect the essential 
fairness of the decision.  

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection 

The veteran seeks service connection for a hearing loss 
disability and tinnitus, which he contends were initially 
manifested in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2006); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

An organic disease of the nervous system, including a 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Analysis

In this case, the veteran has reported two episodes of trauma 
during service.  First, he was reportedly near saluting 
cannons when they were fired.  Second, he ran into a bad 
storm while flying and it seemed that his ear drums were 
turned inside out and they hurt badly.  He stated that since 
that happened, he has been partly deaf and has had ringing in 
his ears.  The veteran is competent to testify as to what he 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Horowitz v. Brown, 5 Vet. App. 217 (1993).  

As a lay witness, the veteran is not competent to diagnose a 
current medical condition or to relate a diagnosis made by a 
physician.  38 C.F.R. § 3.159(a); see also Warren v. Brown, 6 
Vet App 4 (1993).  He reports that he currently has a hearing 
loss and tinnitus, as diagnosed at a VA clinic.  The VA 
clinical notes have not been obtained and are not needed 
here, because the evidence is against a connection between 
any current disability and service.  

The veteran may have experienced noise exposure and ear 
symptoms during service.  However, the preponderance of the 
evidence shows these symptoms were not associated with a 
chronic disability.  The veteran has reported that he has had 
partial deafness and ringing in his ears since service.  He 
is certainly competent to report what he has experienced.  
However, this is based on memory spanning a period of over 45 
years, so it is not very persuasive.  The veteran has 
submitted a statement signed by his brother and sister.  In 
pertinent part, it says, "He was injured while on active 
duty in San Diego.  He also has a hearing loss due to cannon 
fire and a Marine [C]orps cargo plane running into a storm."  
This statement of events in service causing injury is clearly 
beyond their own personal knowledge.  They are simply 
repeating the veteran's claim and not providing probative 
evidence.      

On the other hand, the report of the April 1961 examination 
for separation from service shows that the veteran's ears and 
drums were examined and found to be normal and that his 
hearing was found to be 15/15 for whispered and spoken voice, 
in both ears.  The United States Court of Appeals for 
Veterans Claims (Court) has established that 15/15 is normal.  
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  This report 
is highly probative because it was made by a physician 
shortly before the veteran completed his service.  It 
establishes that any ear or hearing symptoms in service were 
acute and transitory in nature and had resolved without 
residual disability by the time of the separation 
examination.  Further, almost 45 years have passed between 
service and any current medical documentation of a hearing 
loss or tinnitus.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the normal findings on separation examination 
and the passage of approximately 45 years without a medically 
documented complaint form a preponderance of evidence, and 
that is against the claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a hearing loss disability is denied.  

Service connection for tinnitus is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


